DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of Claims 
With the applicants submission dated 07/01/2019, the status of the claims are: claims: 1-34 are pending; no claims have been cancelled; and no claims are amended.

Response to Arguments
Applicant’s arguments, see “Double Patenting”, filed 12/08/2021, with respect to claims 1-34 have been fully considered and are persuasive.  The Double Patenting Rejection of claims 1-34 has been withdrawn.

Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for transmitting downlink control information to low cost devices in a wireless communications network. Each of the Independent claims 1, 15, 29, and 30-34, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:


Conclusion                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411